                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION




UNITED STATES OF AMERICA


     V                                          CR    609-041-2


JONATHAN LUTHER JONES




                                   ORDER




     On April 1, 2019, the Court denied Defendant Jonathan Luther

Jones's   motion     to   reduce   sentence   under   18   U.S.C.   §   3582(c)

pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194.    Presently, Defendant has filed a "Motion for a More

Define (sic) Statement and Clarification," taking issue with the

Court's lack of explanation for denying a sentence reduction.

     First,   the     Court    issued   its   Order   on   a   standard   form

previously provided by the Administrative Office of the United

States Courts to efficiently and effectively handle the influx of

§ 3582(c) cases filed in response to the First Step Act.                   The

United States Supreme Court found that the use of this form is

generally sufficient to provide a "reasoned basis" for a judge's

resentencing decision under § 3582(c).                Chavez-Meza v. United

States,       U.S.        , 138 S. Ct. 1959, 1964-66 (2018).

     Second, the Court provided a sufficient reason for the denial

on the second page of the Order of April 1, 2019, stating:
      The First Step Act of 2018 does not change the
      defendant's  advisory   guidelines  as   his   advisory
      guidelines are based upon his conviction in Count 49,
      possession  of  a   firearm   by  a  convicted   felon.
      Accordingly, the defendant is not eligible for a
        reduction of his sentence.



{Doc. 245, at 2, § III.)         The Court realizes that Defendant may

not have received this second page because it is typically sealed

from public disclosure.          Accordingly, the Clerk is directed to

resend the Order of April 1, 2019 in its entirety to the direct

attention of Defendant at his place of confinement.

        Finally,   Defendant's    motion     has    prompted   the   Court   to

reexamine the correctness of its prior Order.             Upon this review,

and     also   having   the   benefit   of    the    Government's    thorough

explanation in opposition to the motion, the Court hereby reaffirms

that Defendant is not entitled to a sentence reduction pursuant to

the First Step Act.


        Upon the foregoing. Defendant's motion for a more definite

statement and clarification (doc. 246) is DENIED.

      ORDER ENTERED at Augusta, Georgia, this /^^^^^ay of May,
2019.




                                           J. RANDAiTHALL, CHIEF JUDGE
                                           UNITED ^TATES DISTRICT COURT
                                           .qniTTaERN DISTRICT OF GEORGIA
